DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities: on line 9, please delete: “sound” before “transceiver”, and add -- sounding -- (suggestion is made based on line 3).
Claims 10 is objected to because of the following informalities: on line 7, please delete: “sound” before “transceiver”, and add -- sounding --.
Claims 13 is objected to because of the following informalities: on line 14, please define “SINR” as -- (signal-to-interference-plus-noise ratio) --. (See claim 4)
Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention is directed to adaptive channel sounding interval based on quality detection and comparison. The closest prior art, US 2018/0123835 Siraj et al disclose adjusting a first sounding interval to a second sounding interval based on channel conditions. However, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0262249 Tsang et al disclose determining sounding interval. US 2016/0127019 Schelstraete et al disclose channel sounding. 
This application is in condition for allowance except for the following formal matters: 
See description above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
January 28, 2022
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632